Case 3:21-cr-00081-MMH-PDB Document 2 Filed 08/20/21 Page 1 of 1 PagelD 3

UNITED STATES DISTRICT COURT

MIDDLE DISTRICT OF FLORIDA
JACKSONVILLE DIVISION

UNITED STATES OF AMERICA

Vv.

JAMES GREGORY SWEAT

a

CASE NO, 3:21-cr- $] -wat PRB

MOTION FOR CAPIAS

The United States of America, by Karin Hoppmann, Acting United States

Attorney for the Middle District of Florida, moves this Court to issue a capias for

JAMES GREGORY SWEAT, against whom an indictment was returned in the

Jacksonville Division of the Middle District of Florida.

Respectfully submitted,

KARIN HOPPMANN
Acting United States Attorney

Me Atal Mdpwic

M. SCOTLAND MORRIS
Assistant United States Attorney
USA No. 200

300 N. Hogan Street, Suite 700
Jacksonville, Florida 32202
Telephone: (904) 301-6300
Facsimile: (904) 301-6310
E-mail: Scot.Morris@usdoj.gov

202) AUS 20 £4 8:

+ PERE

2

"

13

 

 
